Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 2-21 are presented in the case.

Priority
Applicant’s claim for the benefit of a prior-filed U.S. patent application Ser. No. 12/907,982 (now U.S. Pat. No. 9,542,202), filed Oct. 19, 2010 is acknowledged.

Information Disclosure Statement

The information disclosure statements submitted on 01/19/2022, 01/19/2022 and 06/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 11150780 in view of McCann et al. (US 20110087989 A1 hereinafter McCann)
17451314
15/348,968 ( US11150780B2)
2. A method comprising:
at a computer system with a display and one or more input devices:
displaying, on the display, a user interface for managing virtual workspaces, wherein displaying the user interface includes concurrently displaying:
representations of one or more virtual workspaces 
1. A method, comprising:
at an electronic device with a display and one or more input devices:
displaying, on the display, a user interface for managing virtual workspaces, wherein displaying the user interface includes concurrently displaying:
a representation of a first virtual workspace;
 
displayed in a first region of the user interface for managing virtual workspaces, the one or more virtual workspaces including a first virtual workspace; and
a representation of a second virtual workspace, wherein the second virtual workspace is different from the first virtual workspace, and wherein the representation of the first virtual workspace and the representation of the second virtual workspace are displayed in a first region of the user interface for managing virtual workspaces;
representations of a plurality of application windows associated with the first virtual workspace including a representation of a first application window, wherein the representations of the plurality of application windows associated with the first virtual workspace are displayed in a second region of the user interface for managing virtual workspaces different from the first region;
representations of a plurality of application windows associated with the first virtual workspace, wherein the representations of the plurality of application windows associated with the first virtual workspace are displayed in a second region of the user interface for managing virtual workspaces, wherein the second region is different from the first region; and
while displaying the user interface for managing virtual workspaces, detecting a user input, via the one or more input devices, 
a selectable user interface object for generating new virtual workspaces;
while displaying the user interface for managing virtual workspaces, detecting a user input, via the one or more input devices, at a location that corresponds to the selectable user interface object; and
indicating a movement of the representation of the first application window of the representations of the plurality of application windows from the second region to a location in the first region outside of the representations of the one or more virtual workspaces; and
McCan [input to add new workspaces and application drag to move windows ¶67, ¶58 "The user can move windows from one workspace to another"]
in response to detecting the user input, creating a second virtual workspace and displaying a representation of the second virtual workspace in the first region that includes the representation of the first application window, wherein the second virtual workspace is a new virtual workspace.
in response to detecting the user input, updating, on the display, the user interface for managing virtual workspaces to include a representation of a third virtual workspace, wherein the third virtual workspace is different from the first virtual workspace and the second virtual workspace.
Claims 3-10,12-19 and 21
Mapped below with McCann
11 and 20 analogous to above
20 and 40 analogous to above


	Although the claims at issue are not identical, they are not patentably distinct from each other because: (1) indicating a movement of the representation of the first application window of the representations of the plurality of application windows from the second region to a location in the first region outside of the representations of the one or more virtual workspaces is not a significantly more when viewed in the art to avoid double patenting and obviousness analysis.
	Further regarding point (1), McCann teaches management of workspaces with actions to move, remove add windows and workspaces within. [input to add new workspaces and application drag to move windows ¶67, ¶58 "The user can move windows from one workspace to another"] 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the workspace management actions disclosed by McCann.  Doing so would be desirable because it would improve organization and control large amounts of applications across workspaces [McCann ¶4-5]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over McCann et al. (US 20110087989 A1 hereinafter McCann) in view of Thompson et al. (US 20050125739 A1 hereinafter Thompson)

As to independent claim 2, McCann teaches a method comprising:
at a computer system with a display and one or more input devices: [computer with display and input (mouse) ¶73 Fig. 10]
displaying, on the display, a user interface for managing virtual workspaces, wherein displaying the user interface includes concurrently displaying: [Fig. 4 illustrates a user interface to manages workspaces (windowing area 414) ¶40-41 "user can manipulate the windowing area 414 using visual indicators 408. For example, a specific action with respect to an icon (e.g., clicking on an icon) of an inactive application launches the application and brings the user to the newly opened window of the application."]
representations of one or more virtual workspaces displayed in a first region of the user interface for managing virtual workspaces, the one or more virtual workspaces including a first virtual workspace; and [Fig. 8 illustrates representation of areas 814, 816 where users can add remove them 818, 805 ¶56]
representations of a plurality of application windows associated with the first virtual workspace including a representation of a first application window, wherein the representations of the plurality of application windows associated with the first virtual workspace are displayed in a second region of the user interface for managing virtual workspaces different from the first region; [Fig. 8 illustrates applications in workspaces with management options  ¶56-58 "Each workspace may include open windows of relevant applications"]
while displaying the user interface for managing virtual workspaces, detecting a user input, via the one or more input devices, indicating a movement of the representation of the first application window of the representations of the plurality of application windows from the second region to a location in the first region outside of the representations of the one or more virtual workspaces; and [input to add new workspaces and application drag to move windows ¶67, ¶58 "The user can move windows from one workspace to another"]
in response to detecting the user input, creating a second virtual workspace and displaying a representation of the second virtual workspace in the first region that includes the representation of the first application window, wherein the second virtual workspace is a new virtual workspace.  [input to add new workspace and application drag to move windows ¶67, ¶58 "user can add a new workspace using button 806. If a workspace has no windows, the workspace can be removed using button 818."]
McCann does not specifically teach move existing window to new virtual workspace. 
However, Thompson teaches move existing window to new virtual workspace  [displays windows in menu bar with titles and user can move window between virtual desktops (workspaces) ¶10, ¶32 "moving a window or a collection of all of a particular application's windows to another virtual desktop by clicking and hold the mouse button down on the title bar of a window and then changing virtual desktops via a hot key"… " move the window to the new virtual desktop"]
Accordingly, it would have been obvious to a person of ordinary skill at the time the invention was made to modify the workspace management disclosed by McCann by incorporating the move existing window to new virtual workspace disclosed by because both techniques address the same field of managing applications and by incorporating McCann into Thompson better reduces the clutter and improves the organization of applications across virtual desktops. [Thompson ¶11-12]

	As to dependent claim 3, the rejection of claim 2 is incorporated.  McCann and Thompson further teach wherein the user input comprises dragging the representation of the first application window from the second region to the location in the first region outside of the representations of the one or more virtual workspaces.[McCann drag operation on a window ¶44]

	As to dependent claim 4, the rejection of claim 2 is incorporated.  McCann and Thompson further teach wherein the user input comprises a touch input, a mouse input, or a keyboard input. [McCann mouse ¶73 keyboard ¶45-46]

	As to dependent claim 5, the rejection of claim 2 is incorporated.  McCann and Thompson further teach in response to detecting the user input, disassociating the first application window from the first virtual workspace. [McCann move or remove a window ¶44, ¶58]

	As to dependent claim 6, the rejection of claim 2 is incorporated.  McCann and Thompson further teach in response to detecting the user input, ceasing displaying the representation of the first application window in the second region. [McCann move windows ¶67, ¶58]

	As to dependent claim 7, the rejection of claim 2 is incorporated.  McCann and Thompson further teach in response to detecting the user input, ceasing displaying the representation of the first application window in the representation of the first virtual workspace in the first region. [McCann remove workspaces and applications ¶58]

	As to dependent claim 8, the rejection of claim 2 is incorporated.  McCann and Thompson further teach in response to detecting the user input, maintaining an association of the first application window with the first virtual workspace. [McCann add new windows to currently running applications ¶31]

	As to dependent claim 9, the rejection of claim 2 is incorporated.  McCann and Thompson further teach the one or more virtual workspaces further includes a third virtual workspace; [McCann Multiple workspaces ¶44]
	displaying the representations of the one or more virtual workspaces displayed in the first region includes displaying the representation of the first virtual workspace and the representation of the third virtual workspace adjacent to the first virtual workspace; [McCann Fig. 8 illustrates multiple workspaces being represented ¶57]
	the location in the first region outside the representations of the one or more virtual workspaces is a space between the representation of the first virtual workspace and the representation of the third virtual workspace; and [McCann Fig. 8 illustrates new workspace button for a third outside first two 806 ¶58]
	the representation of the second virtual workspace is displayed between the representation of the first virtual workspace and the representation of the third virtual workspace in the first region. [McCann Fig. 8 illustrates a grid of workspaces which will be beside each other ¶56-58]

	As to dependent claim 10, the rejection of claim 2 is incorporated.  McCann and Thompson further teach while displaying the user interface for managing virtual workspaces, detecting a second user input, via the one or more input devices, indicating a movement of the representation of the first application window of the representations of the plurality of application windows from the second region to a location in the first region inside one of the representations of the one or more virtual workspaces corresponding to a respective virtual workspace of the one or more virtual workspaces different from the first virtual workspace; and [McCann move windows between workspaces and reposition them ¶58]
	in response to detecting the second user input, adding the first application window to the respective virtual workspace and displaying the representation of the first application window in a representation of the respective virtual workspace. [McCann move windows between workspaces and reposition them ¶58]

As to independent claim 11, McCann teaches a computer system comprising: [system ¶73
a display; [Fig. 10 1010]
one or more input devices; and [mouse ¶73]
one or more processors configured to:[Fig. 1002 processor ¶74]
display, on the display, a user interface for managing virtual workspaces, wherein displaying the user interface includes concurrently displaying: [Fig. 4 illustrates a user interface to manages workspaces (windowing area 414) ¶40-41 "user can manipulate the windowing area 414 using visual indicators 408. For example, a specific action with respect to an icon (e.g., clicking on an icon) of an inactive application launches the application and brings the user to the newly opened window of the application."]
representations of one or more virtual workspaces displayed in a first region of the user interface for managing virtual workspaces, the one or more virtual workspaces including a first virtual workspace; and [Fig. 8 illustrates representation of areas 814, 816 where users can add remove them 818, 805 ¶56]
representations of a plurality of application windows associated with the first virtual workspace including a representation of a first application window, wherein the representations of the plurality of application windows associated with the first virtual workspace are displayed in a second region of the user interface for managing virtual workspaces different from the first region; [Fig. 8 illustrates applications in workspaces with management options  ¶56-58 "Each workspace may include open windows of relevant applications"]
while displaying the user interface for managing virtual workspaces, detect a user input, via the one or more input devices, indicating a movement of the representation of the first application window of the representations of the plurality of application windows from the second region to a location in the first region outside of the representations of the one or more virtual workspaces; and [input to add new workspaces and application drag to move windows ¶67, ¶58 "The user can move windows from one workspace to another"]
in response to detecting the user input, create a second virtual workspace and displaying a representation of the second virtual workspace in the first region that includes the representation of the first application window, wherein the second virtual workspace is a new virtual workspace.  [input to add new workspace and application drag to move windows ¶67, ¶58 "user can add a new workspace using button 806. If a workspace has no windows, the workspace can be removed using button 818."]
McCann does not specifically teach move existing window to new virtual workspace. 
However, Thompson teaches move existing window to new virtual workspace  [displays windows in menu bar with titles and user can move window between virtual desktops (workspaces) ¶10, ¶32 "moving a window or a collection of all of a particular application's windows to another virtual desktop by clicking and hold the mouse button down on the title bar of a window and then changing virtual desktops via a hot key"… " move the window to the new virtual desktop"]
Accordingly, it would have been obvious to a person of ordinary skill at the time the invention was made to modify the workspace management disclosed by McCann by incorporating the move existing window to new virtual workspace disclosed by because both techniques address the same field of managing applications and by incorporating McCann into Thompson better reduces the clutter and improves the organization of applications across virtual desktops. [Thompson ¶11-12]

	As to dependent claim 12, the rejection of claim 11 is incorporated.  McCann and Thompson further teach wherein the user input comprises dragging the representation of the first application window from the second region to the location in the first region outside of the representations of the one or more virtual workspaces.[McCann drag operation on a window ¶44]

	As to dependent claim 13, the rejection of claim 11 is incorporated.  McCann and Thompson further teach wherein the user input comprises a touch input, a mouse input, or a keyboard input. [McCann mouse ¶73 keyboard ¶45-46]

	As to dependent claim 14, the rejection of claim 11 is incorporated.  McCann and Thompson further teach in response to detecting the user input, disassociating the first application window from the first virtual workspace. [McCann move or remove a window ¶44, ¶58]

	As to dependent claim 15, the rejection of claim 11 is incorporated.  McCann and Thompson further teach in response to detecting the user input, ceasing displaying the representation of the first application window in the second region. [McCann move windows ¶67, ¶58]

	As to dependent claim 16, the rejection of claim 11 is incorporated.  McCann and Thompson further teach in response to detecting the user input, ceasing displaying the representation of the first application window in the representation of the first virtual workspace in the first region. [McCann remove workspaces and applications ¶58]

	As to dependent claim 17, the rejection of claim 11 is incorporated.  McCann and Thompson further teach in response to detecting the user input, maintaining an association of the first application window with the first virtual workspace. [McCann add new windows to currently running applications ¶31]

	As to dependent claim 18, the rejection of claim 11 is incorporated.  McCann and Thompson further teach the one or more virtual workspaces further includes a third virtual workspace; [McCann Multiple workspaces ¶44]
	displaying the representations of the one or more virtual workspaces displayed in the first region includes displaying the representation of the first virtual workspace and the representation of the third virtual workspace adjacent to the first virtual workspace; [McCann Fig. 8 illustrates multiple workspaces being represented ¶57]
	the location in the first region outside the representations of the one or more virtual workspaces is a space between the representation of the first virtual workspace and the representation of the third virtual workspace; and [McCann Fig. 8 illustrates new workspace button for a third outside first two 806 ¶58]
	the representation of the second virtual workspace is displayed between the representation of the first virtual workspace and the representation of the third virtual workspace in the first region. [McCann Fig. 8 illustrates a grid of workspaces which will be beside each other ¶56-58]

	As to dependent claim 19, the rejection of claim 11 is incorporated.  McCann and Thompson further teach while displaying the user interface for managing virtual workspaces, detecting a second user input, via the one or more input devices, indicating a movement of the representation of the first application window of the representations of the plurality of application windows from the second region to a location in the first region inside one of the representations of the one or more virtual workspaces corresponding to a respective virtual workspace of the one or more virtual workspaces different from the first virtual workspace; and [McCann move windows between workspaces and reposition them ¶58]
	in response to detecting the second user input, adding the first application window to the respective virtual workspace and displaying the representation of the first application window in a representation of the respective virtual workspace. [McCann move windows between workspaces and reposition them ¶58]

As to independent claim 20, McCann teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a computer system with a display and one or more input devices, cause the computer system to: [storage medium with instructions ¶73-74 "a machine-readable storage medium (or more specifically a computer-readable storage medium) 1024 on which is stored one or more sets of instructions"]
display, on the display, a user interface for managing virtual workspaces, wherein displaying the user interface includes concurrently displaying: [Fig. 4 illustrates a user interface to manages workspaces (windowing area 414) ¶40-41 "user can manipulate the windowing area 414 using visual indicators 408. For example, a specific action with respect to an icon (e.g., clicking on an icon) of an inactive application launches the application and brings the user to the newly opened window of the application."]
representations of one or more virtual workspaces displayed in a first region of the user interface for managing virtual workspaces, the one or more virtual workspaces including a first virtual workspace; and [Fig. 8 illustrates representation of areas 814, 816 where users can add remove them 818, 805 ¶56]
representations of a plurality of application windows associated with the first virtual workspace including a representation of a first application window, wherein the representations of the plurality of application windows associated with the first virtual workspace are displayed in a second region of the user interface for managing virtual workspaces different from the first region; [Fig. 8 illustrates applications in workspaces with management options  ¶56-58 "Each workspace may include open windows of relevant applications"]
while displaying the user interface for managing virtual workspaces, detect a user input, via the one or more input devices, indicating a movement of the representation of the first application window of the representations of the plurality of application windows from the second region to a location in the first region outside of the representations of the one or more virtual workspaces; and [input to add new workspaces and application drag to move windows ¶67, ¶58 "The user can move windows from one workspace to another"]
in response to detecting the user input, create a second virtual workspace and displaying a representation of the second virtual workspace in the first region that includes the representation of the first application window, wherein the second virtual workspace is a new virtual workspace.  [input to add new workspace and application drag to move windows ¶67, ¶58 "user can add a new workspace using button 806. If a workspace has no windows, the workspace can be removed using button 818."]
McCann does not specifically teach move existing window to new virtual workspace. 
However, Thompson teaches move existing window to new virtual workspace  [displays windows in menu bar with titles and user can move window between virtual desktops (workspaces) ¶10, ¶32 "moving a window or a collection of all of a particular application's windows to another virtual desktop by clicking and hold the mouse button down on the title bar of a window and then changing virtual desktops via a hot key"… " move the window to the new virtual desktop"]
Accordingly, it would have been obvious to a person of ordinary skill at the time the invention was made to modify the workspace management disclosed by McCann by incorporating the move existing window to new virtual workspace disclosed by because both techniques address the same field of managing applications and by incorporating McCann into Thompson better reduces the clutter and improves the organization of applications across virtual desktops. [Thompson ¶11-12]

	As to dependent claim 21, the rejection of claim 20 is incorporated.  McCann and Thompson further teach wherein the user input comprises dragging the representation of the first application window from the second region to the location in the first region outside of the representations of the one or more virtual workspaces.[McCann drag operation on a window ¶44]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Fard et al. (US 20080034317 A1) teaches managing content in a user interface includes enabling several spaces for assigning thereto contents of a user interface such that the assigned contents are visible when any of the spaces is active (see ¶7)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143